 N1ANDE)I MANAG(;EM11NI ( ()Herbert Mandel and Henry Mandel d/b/a MandelManagement Co. and Local 32B-32J, Service Em-ployees International Union, AFL-CIO. Case 2CA 15666September 24, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; ANt MFMBIRS JNKINSANt) MURPHYOn July 6. 1979, Administrative Law Judge GeorgeF. Mclnerny issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of exceptions and brief andhas decided to affirm the rulings, findings.' and con-clusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Drn Wall Products., Inc., 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir 1951). We have carefull)examined the record and find no basis for reversing his findings. In agreeingwith the credibility findings regarding James O'Hara we do not rely on whatthe Administrative l.aw Judge characterized as "his peripatetic domesticlife."DECISIONSTATEMENT OF THE CASEGEORGE F. MINERNY, Administrative Law Judge:Upon a charge filed on May 30. 1978, by Local 32B 32J.Service Employees International Union, AFL-CIO, hereincalled the Union, the Acting Regional Director for Region2 of the National Labor Relations Board, herein called theBoard, issued a complaint on July 21. 1978. alleging thatHerbert Mandel and Henry Mandel. d/b/a Mandel Man-agement Co., herein referred to as Respondent or the Com-pany. had violated and continued to violate provisions ofthe National l.abor Relations Act. as aended, herein re-ferred to as the Act. by threatening and coercing its clm-ployees and hb discharging emplosees on account of theirunion membership, activities, and s? mpathies: and refusinigunlawfully to recognize the LInion which had been selectedas their bargaining representative hb a majorit o Respon-dent's emnployees in it unit foulnd appropriate fo(r hargain-irtg. Respondent his denied the commission of' a;n unfairlabor practices.Pursuant to notice contlainled in the complaint. a hearingwias held at New York, Ness York. on Januar 17 and 18.1979. at which all parties %kerc represented b counsel, pre-sented evidence, examined andi cross-examined witnesses.and were given full opportunity to argue orally. Follosingthe close of the hearing Respondent ancd the (ieneral ( oun-sel filed briefs. which have been caretfull considered.l pon the entire record. including tmy observation of thewitnesses and their demeanor. I make the fllloitng:FINI)IN(,S I FAt( I1. liFt BI SINISSs ()I RSI'()l) I NI-he complaint alleges. the answer admits, and I find thatRespondent is a copartnership and is engaged in commercewithin the meaning of Section 26) and (7) ofl the Act.II. HI I ABIIR R(i\.NI/AIlfN IN\.01 Xl)The complainit alleges. the answer admits, and I find thatthe LInion is a labor organization within the meaning ofSection 2(5) of the Act.tll. I A I tfii-t) tI \lR I BIR PRA(t tI SA. B A IoltldiRespondenit osns and opera;ltes a umber ofl apartmenthouses in the cilt ot' New York. The premises in questionhere are located at 2151 Broladwa5.also known as 235 39West 75th Street. and will be referred to herein as the build-ing. This building is not new and had been operated as ahotel. It was acquired b Respondent. and the 5sO) roomnswere converted into 220 apartments early in 1978. In IFeb-ruary 1978' the reconstruction was nearing completion. andone Simeon Warshaw was hired s resident manager. iorsuperintendent. of the building. It was anticipated thatWarshaw would remain as the permanent superintendentafter the new apartments were rented, but before that hap-pened he was responsible for cleaning and preparing theapartments for occupancy b tenants, scheduled to beginon April I. In order to do this preparatory work Warshawbegan hiring employees on March 13. Respondent's recordssubmitted in evidence in this proceeding' show that a num-I All dates herein are in 1978 unless otherwise noted' The riginall records were submillted h Respondent (ienerail Counselsubmitted co.ples o, Ihlse originals. turnished to him during his nsesligationof the case, and noted that there had been somlnc .ltcr addilions to the recordssubmitted hb Respondent Warsha. le,ihied ia io one of these additions thathe had made thehe addition in conenmplationl it the hearing I do norl slewthese addition as significant, sIric Iliic is n sihsattltie dispute oer theaccurac of1 the recordsl245 NLRB No. 55273 DEL('ISIONS OF NATIONA. I.ABOR REI.ATIONS BOARI)her of employees were hired between March 13 and Ma2(). of which all hut three left Respondent's emplo ymentunder a vaerit of circumstances, some of which are allegedto he discriminatory by the General Counsel. The followinglist showing the names of employees, their dates of hire anddeparture, and the reasons ascribed by Respondent for de-parture in each case may he helpful in the subsequent de-velopment of the acts.All of' the employees were hired as porters at a salary of$175.20 for a 48-hour week: the list runs from the first em-ploxee hired as follows:NameNicholasBarausCleveland B.Barrett 3/James O'HaraEdwin CaquiasIsmael RiveraLeonard BurtonThomasBenedit 4/Fred BufanoBiviano NunezNunez 6/Andrew MorrisDimitriosMiliadisHubertKol lockMichaelWashingtonRaleighLee, Jr.CarlosPadilloJames NubeeDate DateHired Departed3/13/78 3/14/783/13/78 stillemployed3/13/78 5/5/783/14/78 3/22/783/20/78 3/22/783/27/78 4/3/783/30/78 4/19/78ReasonQuitFiredQuitLaid OffFiredLaid Off4/1/78 4/13/78 Fired4/4/78 4/14/78 Fired4/10/784/11/784/14/784/15/784/24/785/18/785/20/784/19/785/21/78stillemployed5/18/785/4/78Laid OffTerminatedTerminatedTerminated6/15/78 TerminatedstillemployedRespondent's payroll week ended on Wednesday. and frthe payroll weeks between March 15 and June 28 the fol-lowing numbers of employees are listed:Barrett is also referred to in the record as "Bernard" or "Barnard.""Benedit is referred to throughout the record as "Benedict."On the payroll sheet for the week ending April 26. 1979. Benedit andMorris are listed as "laid off." Howeveer. the word "fired" was originallywritten opposite their names but was subsequently obliterated. There is noquestion in the record. however. that they were fired, so I read no signif-icance into this alteration of the company records.' Nunez is referred to in the record as "Nunaise" or "Nunaiz.PayrollWeekEndingMar. 29Apr. 5Apr. 12Apr. 19Apr. 26May 3May 10May 17May 24May 31June 7June 14June 21June 28NumberofEm ployees4S776644444433The fluctuation in the numbers of employees was due tothe fact that the first tenants moved in on April 1, and itwas necessary to prepare apartments for additional tenantswho continued to move in until after May I. when thebuilding was substantially occupied. The fluctuation of in-dividual employees is, at least in part, the subject matter of/ the complaint herein.B. Icidenl.y Involving James O'HaraO'Hara was hired as a temporary employee by Warshawon March 13 as a porter, but apparently he had some talentlbr the work because within I week he was promised apermanent job in the building by Warshaw and in fact be-came Warshaw's "right hand man." relaying work assign-ments to other employees, checking on their work, and re-porting on their backgrounds and personal business.7Shortly after beginning work at the building O'Hara be-came dissatisfied with the wages and the absence of fringebenefits on the job. He testified that he then sought repre-sentatives of the Union. met with them, and obtained anumber of authorization cards. He then passed out cards toemployees Bufano. Nunez, Benedit, Morris, Barrett, andJoe Turner.' This was said to have occurred on April 7,since that is the date on which O'Hara testified that hesigned his card.On that same day, in a room that served as a shop andoffice, O'Hara stated that Warshaw told him that he hadheard about the Union and asked who had signed up.O'Hara responded that he had signed but did not knowwho else had signed with the Union. Warshaw is then al-leged to have expressed antiunion sentiments and toldO'Hara that they were all going to get fired. After this con-* Respondent maintains that this record shows hat O'tlara was a supersi-sor within the meaning of the Act. In view ,f my disposition of this case Ifind it unnecessary to reach this issue.I Turner was identified in the record as an employee of Respondent whoworked in a rental office set up in the building to show model apartmentsand rent apartments to prospective tenants Turner cleaned and maintainedthe model apartments and the rental office. At some time between April Iand May I he was transferred to another property owned by Respondent.There is no evidence in the record that Turner was part of the bargainingunit alleged to be appropriate, and there is no allegation in the complaintthat his transfer constituted a violation of the ActTable 2PayrollWeekEndingMar. 15Mar. 22N umberofEmployees34174 MANDEI. MANAGEMENI CO.versation O'Hara remained in the shop. He testified thatWarshaw picked up the telephone and called some un-known person. O'lara reported Warshaw's end of the con-versation. quoting him as saying that the3might have someunion trouble. and that he would get rid of the men "acouple at a time." That night Warshaw is alleged to havesaid that he would let the two night men go. Ile would tellthem that they did not need night men. that the boss saidthere were too many men, and that the) were too nois atnight because new tenants were starting to move in.Ten minutes after Warshaw had made this call AndrewMorris who, with Thomas Benedit. had been employed ona 4 p.m. to midnight shift preparing apartments for occu-pancy, came into the shop. Warshaw. according to O'Hara.told Morris that "the boss" had just called and told him tolet Morris and Benedit go.The next day O'Hara testified that he was coming intothe building and ran into Turner who informed O'Harathat he, Turner, was being transferred. O'Hara went intothe building and asked Warshaw what had happened. War-shaw replied that Turner was "a traitor." and that "LouiePollak,"' "one of the owners of the building," was going tofire Turner, but that Warshaw had prevailed upon him tofirst transfer Turner and then get rid of him."'O'Hara testified that 2 days after this Warshaw called anemployment agency and hired three more men. A shorttime after this O'Hara reported a conversation with War-shaw, in which the latter asked him how the "new guys"were doing and if they had signed union cards.Warshaw denied that any of these conversations withO'Hara or the telephone call regarding the employees'union activity ever took place.O'Hara was a good employee who was given more thanroutine responsibilities. His record of attendance, likewise.was a good one. On April 15, however, he was not feelingwell and first stated that he told a fellow employee to tellWarshaw he was sick and had gone home: he then revisedthis story, alleging that he had told the employee to tellWarshaw that he had gone to Roosevelt Hospital becauseof an attack of food poisoning. He admitted that this sec-ond story was a lie. Warshaw checked with the hospital.found that O'Hara was not there and had not been there.but took no action against O'Hara."On May 3 O'Hara reported to work 3 hours late. Hecame in 2 hours late on May 4. Warshaw then warned himthat if he came in late again he would be fired. O'Haracame in 3 hours late on the next day, May 5. Warshaw' Respondent's payroll records show a "Louis Polak" listed as a "partner"at a weekly salary of 350 or 8.75 per hour for a 40-hour week.°"Joseph Turner is camed on Respondent's payroll records as a "con-struction" worker for payrolls numbered I through 17. There is no indicationfrom this that Turner was terminated during payroll period 17. which Icompute to be the payroll week ending April 26 or May 3. since the GeneralCounsel's subpena which called for these records was limited. according tthe General Counsel's own description of it, to records for employees whoworked at 2151 Broadway. Thus, while there is a suggestion in these recordsthat Turner was no longer on the payroll of2151 Broadway after April 26 orMay 3, there is no further evidence of his employ ment history. turner him-self did not testify.H Warshaw did note O'tlara's absence on his records. hut it would appearfrom Respondent's payroll records that he was paid lf, the dayconcluded from this that O'Il a ra s .a no longer depend-able employee and thereupon tired him.In coming to a determinationl on the laicts In thi, cas Ihave carefullI considered the testimonlies of all of tile it-nesses. In the situations ivoling ( )'liara I ha',o ealuatedhis testimony and. as recommended bs the (;eneral Coun-sel. have compared this testimonNy sith that of W\Vrsha.The latter was not an impressive itness: his memor ofevents as not good. and his testlitony \ith respect to hisknowledge of union actinitc late in April \eas contradictedby his superior. Soccolich.However. I find O'Hara to he totalli unreliable. and Idiscredit all of his testimony on substanti\e issues as a com-plete fabrication.This finding is based on (O'lara's o n admission thati hilied about going to the hospital in April. clearly indicatinghis disregard for the truth in his o n self-interest. his peni-patetic domestic life, and his evasions hen questionedabout his address on cross-examination ais well as in hisaffidavit to the Board: the confusion aboul the date hesigned the union authoriz;ation card, which will be dis-cussed in detail below: and the essential illogic in his stor'of the initial confrontation with Warshaws where he statedthat he had signed a card, then described Warshaw as pick-ing up the telephone and outlining a proposed purge ofunion adherents in the building.Thus, I do not credit any of O'Hara's testimon' regard-ing antiunion statements and threats bh Warshaw. and Icredit Warshaw's denial that he made such statements.Turning to O'Hara's discharge, it is true that VWarshahad knowledge of the union activit b that ime anibi bh hisown admission knew of O'Hara's involvement, at least tothe extent of signing a card. But again, O'1ara lied firstabout being late 2 days in a row when it was in fact 3 dlaS.and he lied about his hours of work. Respondent's recordsshow that on May 2. the day before O'larla's first tardydas, he was off and did not work. The records show o Mayn3 that he worked 5 hours and had 5 hours of o'ertime. liewould have finished at 9:30 p.m.. rather than at 1:3) a.m.as he testified. The records further show that he worked hours on May 4, with no overtime on that day. There is noevidence in this case showing disparate treatment, or thatthis action taken against O'Hara who, despite the fact thathe had been a good employee. had turned out after beingwarned to be undependable. was any different front thataccorded to other employees. The record shows that of the16 employees hired on this job beginning in March 3 werestill employed at the end of June. The General Counsel hasnot shown that O'Hara's treatment was different from thataccorded any of the other employees terminated for n-known reasons before or after him, and there is no credibleevidence that O'Hara's discharge was not the result of avalid independent exercise of judgment hb management.See P. G. Berland, Pint Citr Inc.. 199 NlRB 927 (1972).(C. Incidents Involving \un:, R Ben/it. .l'orris. utnd Bu/tn,Biviano Nunez was hired on April 4 s a porter. lie tes-tified that he as hired as a permanent emploSeec. anld thathe signed a union authorlzaltion card on pril 7 at the be-hest of O'llara. On April 12 Nunte testified that he had a275 DI)ECISIONS 01F NATIONAL. ABOR REI.ATIONS BOARD)conversation with Warshaw in which Warshaw asked himif he had joined the nion and. on receiving a negativeanswer, told him that he knew Nunez had joined the UI nion.He then told Nunez that he would fire him if he joined theUnion. Nunez also had a conversation, in much the samevein, on April 12 or 13 with someone named "l.uigi." other-wise identified only as a "landlord from the building."':Nunez then testified as to harrassment on hisjob by War-shaw and to a conversation with Warshaw at whichO'Hara. Barrett, and an unidentified bearded person werepresent when Nunez was questioned about the theft of anecklace from a tenant's apartment. Nunez testified that hewas fired on April 14 for being "slow" and for lateness.Warshaw denied making the antiunion statements attrib-uted to him by Nunez. He also testified that on April 10 atenant told him that a necklace was stolen from his apart-ment. Warshaw talked to O'lara about this and was toldby O'Hara that Nunez had just gotten out of jail and thathe had repaid a loan he had made from O'Hara. Warshawthen met with Nunez, Barrett, and O'Hara and discussedthe matter of the necklace as well as Nunez' criminal recordwhich, according to Warshaw, Nunez had not told himabout at the time he was hired. Warshaw was suspicious of'Nunez as a result of the meeting and terminated Nunez onApril 14.Here again, I credit Warshaw over Nunez. the GeneralCounsel's witness. Warshaw's explanation of the discharge,that he "just had bad vibes about the whole situation."while subjective and somewhat arbitrary, is wholly consis-tent with his version of other events and is compatible withthe impression I gathered of his operation as a low wage,temporary kind of affair utilizing unskilled employees inshort term relationships until the apartments were ready foroccupancy.Nunez' statement that Warshaw offered him a permanentjob is inconsistent with the testimonies of all the other wit-nesses who stated that Warshaw said that the jobs weretemporary but could become permanent if they worked out(as three of them, in fact, did). Nunez' description of thethreats by Warshaw is likewise incredible. If' Warshawknew that Nunez had signed a card it is unbelievable thathe would then say that Nunez would be fired if he joined.In addition, I note that neither O'Hara nor Barrett, bothcalled as witnesses by the General Counsel, was askedabout the necklace incident. I find Nunez' testimony, likeO'Hara's, to be totally incredible.Thus I again do not find that the General Counsel hasshown by a preponderance of the credible evidence thatRespondent has violated the Act with respect to Nunez.Thomas Benedit was hired on March 30 and AndrewMorris on April 4 as night porters. Benedit apparently hada job during the day and had medical problems which ne-cessitated his seeing his doctor during the day. Morris at-tended school during the day. Benedit and Morris also filledout union authorization cards. On April 19 Benedit andMorris were told by Warshaw that he had orders from theoffice that the night shift was being discontinued.12 It is possible that "Luigi" is Louis Plak, but there is no further connec-tion In this record. The conversation is thus irrelevant to the issues herein.I.ater Benedit was passing by the building and ran intoWarshaw. Benedit told Warshaw that he was fired becausehe "signed the paper." Warshaw denied this but said thathe had seen O'Hara give the cards to the union delegate."Warshaw testified that he discontinued the night shift onhis own after receiving a number of complaints from ten-ants about noise which the employees made while movingmaterials in the halls and using an electric "snake" to fixclogged drains.Benedit's testimony. while not so egregiously false as thatof O'Htara and Nunez, is equally incredible. is assertionthat he wrote the date on his union authorization card wasdemonstrated to be false, and his claim that he and Morrisworked upstairs only 2 hours per night and spent the rest ofthe 8-hour shift on the ground floor is so preposterous as tocompel me to disregard his testimony on any material issuein this case.Warshaw's explanation of the layoff of Benedit and Mor-ris is weakdbut is corroborated by Respondent's recordswhich show that the night shift was not reinstated. Thenumber of employees dropped from seven to six after April19 and then to four in the payroll period ending May 10.This, in view of the fact that Respondent apparently actedin a manner consistent with Warshaw's explanation of thereason for the layoff coupled with my disbelief of Benedit'stestimony, leads me to the conclusion that the layoffs ofBenedit and Morris, characterized as they may be by a lackof sensitivity and a somewhat arbitrary nature, were in factthe exercise of a valid and legitimate concern of manage-ment.Fred Bufano was hired on April I as a porter. He alsosigned a union authorization card. On April 12. his day off.O'Hara came to his home with his check and told him thathe was fired.Warshaw testified that when Bufano was hired he wantedto work every day, with no day off because he needed themoney. However, he was absent with no explanation onApril 6 and again on April 9. Warshaw warned him abouttaking off without notice, and after the second occasion toldhim that he would be fired if he took off again withoutnotice. On April 13 Bufano took off again and was fired.I credit Warshaw's version of this incident and do notcredit Bufano's claim that Thursday was his normal day off.O'Hara, who originally recommended Bufano to Warshawfor employment and acted as messenger to tell Bufano hewas fired, was not asked about this incident. Thus I do notfind that Respondent violated the Act by the discharge ofFred Bufano.D. The Union Authorization C(ardsThe General Counsel submitted union authorizationcards signed by James O'Hara. Biviano Nunez, FredBufano, and Cleveland Barrett. all dated April 7: onesigned by Andrew Morris dated April 15:'5 and one signedI This is the best I can make out of Benedit's somewhat confusing estlmony on this point.14 Warshaw testified that he offered Benedit and Morris daytime assign-ments, but they refused. Both Benedit and Morris denied this. in view of myfindings herein I do not find it necessary to resolve this issue.B5 Morris' card is dated April 5 in another place. Morris claimed that datewas also April 15, but it is clearly dated April 5. In vies of my findingsherein it is not necessary to resolve any question raised b this inconsistency276 MANDEL MANAGEMENT CO.on April 18 by Thomas Benedit. There is no question aboutthe fact that the signatures on the cards are authentic andwere identified in each case by the signers. However. thetestimony about these signatures concerning the manner inwhich the cards were signed, particularly about the dates onwhich they were signed, is so contradictory and in someinstances palpably false that I can only conclude that theApril 7 cards were signed on some date other than thatwhich appears on them.Looking first at the cards themselves, I note that onO'Hara's card the date is written in one place in green ink,the same color used for the rest of the writing on the card.but in another place in blue ink. O'Hara's explanation thathe ran out of ink is indicative of the reasons why I have notcredited his testimony. O'Hara also testified that some ofthe employees signed cards on the day he handed themout,'6and some signed "a few days later." However. onlyBenedit's and Morris' cards are dated on dates other thanApril 7.The card of Biviano Nunez is also dated on April 7. butNunez testified that he did not date the card. Again, thesignature and the date are written in different colored inks:on this card the signature is in red, and the rest of the cardis in blue ink.Benedit's card bears a date which was shown at the hear-ing to be in a different hand from his.Bufano's card and Barrett's card appear to be completedby the same hand with the same ink, although Barrett testi-fied that he made out parts of it at different times.It thus appears that, at least with regard to the cards ofO'Hara, Nunez, and Benedit, the date might well be sometime other than April 7.Looking then at the circumstances of the signing.O'Hara, as noted above, testified that he signed his cardsomewhere in the building on April 7. This is consistentwith Nunez' testimony about signing his card in the build-ing, although Nunez was not clear or consistent in relatingthe time to his alleged interrogation by Warshaw and "Lui-gi.Bufano, however, testified that he filled out three cards inthe company of O'Hara, Barrett, and someone named Ray,not otherwise identified. He stated that they all filled outthree cards.Barrett did not corroborate this story. His testified thatO'Hara gave him a card, that he kept it for a while, andthat finally tore it up. O'Hara then gave him a second cardI week later. Barrett took that card home, and a few dayslater he filled it out and turned it over to O'Hara. It is clear1' This was on April 7.in this case that the date on the card was not the date it wasgiven to O'Hara and would have to have been 2 weeksmore or less after April 7.Morris testified that O'Hara gave him a card, that hefilled it out all at once, and that he wrote ever thing on thecard himself. It is evident, however, that some writing onthe card is in a different hand. and with the confusion in thedates noted above it is difficult to credit Morris as a witnessin this matter.Benedit's card was dated by someone other than Benedit.and in view of my credibility findings regarding him I can-not credit the date on the card.In sum, it seems clear to me that these authorizationcards were not. in fact, executed on the dates listed. Onwhat date or dates thev were executed I cannot say. Thereis no other evidence in this record showing that they wereexecuted at an5time befobre April 24, the date on which theUnion demanded recognition. but instead on a date whenNunez. Bufano, Benedit, and Morris were no longer em-ployed by Respondent, leaving only O'Hara and Barrett ascard signers out of the six persons employed in the stipu-lated appropriate bargaining unit on that date.In these circumstances I cannot find that the Union everhad a majority of the employees in the unit, and Respon-dent did not violate the law by refusing to recognize andbargain with the Union.CON(LUSIONS or01 LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)( 1 ). (3). and (5) of the Actas alleged in the complaint.Upon the foregoing findings of fact. conclusions of law.and pursuant to Section 10(c) of the Act I hereby issue thefollowing recommended:ORDER'7It is hereby ordered that the complaint herein be. and ithereby is, dismissed in its entirety.17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes277